DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference or rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Left a message for Jedidiah Rollins on 6/29/2022 for the purpose of discussing the issues noted below.
Claim Objections
Claims 12 and 14-17 are objected to because of the following informalities:  
As to Claims 12 and 14-17,
Each of these claims depend on canceled Claim 11, and thus these claims stand objected because it is unclear upon which claim they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 12,
The phrase “the first conductive trace extends from the first end portion to the second end portion in an arcuate manner” on lines 1-2 introduces new matter.  Claim 1 now recites and requires that the first conductive trace extending along a linear axis from the first end portion to the second end portion.  As such, the first conductive trace cannot extend in an arcuate manner as required in Claim 12, because Claim 1 requires that extend in a linear manner.  As such, the above phrase introduces new matter, in the combination.  
As to Claim 18,
The phrase “at least one of the first plurality of conductive traces or the second plurality of conductive traces comprises a first conductive trace that at least partially surrounds a portion of the one or more receive windings” on lines 1-4 introduces new matter.  Claim 1 recites “wherein the at least one transmit winding and the one or more receive windings are disposed between the first electrostatic shield and the second electrostatic shield, and wherein at least one of the first plurality of conductive traces or the second plurality of conductive traces comprises: a first conductive trace extending from a first end portion to a second end portion, the first conductive trace extending along a linear axis from the first end portion to the second end portion; and multiple second conductive traces extending from the first conductive trace, the multiple second conductive traces being spaced apart along the linear axis and extending from the first conductive trace in a direction that is perpendicular to the linear axis” as found in the last four paragraphs of Claim 1.  These features are found in the combination of, for example, Figures 8 and 10 where the transmit winding and receive winding(s) are located between first and second shields (Figure 8), where a first conductive trace (230) can extend in a linear manner (Figure 10), and where second conductive traces (232) are spaced apart along the linear axis and extending from the first conductive trace in a direction that is perpendicular to the linear axis (Figure 10). The above embodiment does not include a first conductive trace that at least partially surrounds a portion of the one or more receive windings as required in Claim 18.  Instead, such a feature is found and described in the embodiment of, for example, Figure 14 (see paragraph [0058]).  However, the embodiment found in Figure 14 or any other embodiment that mentions a first conductive trace that at least partially surrounds a portion of the one or more receive windings does not include the features found in Claim 1 that are noted above.  No conductive trace of a shield is disclosed to surround or partially surround portion of the one or more receive windings and disclose the above features of Claim 1.  As such, the combination of the above claim features introduces new matter.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to Claim 12,
The phrase “the first conductive trace extends from the first end portion to the second end portion in an arcuate manner” on lines 1-2 lacks enablement Claim 1 now recites and requires that the first conductive trace extending along a linear axis from the first end portion to the second end portion.  As such, the first conductive trace cannot extend in an arcuate manner as required in Claim 12, because Claim 1 requires that extend in a linear manner.  A person of ordinary skill in the art would not have known how to construct a trace that extends along a linear axis between the end portions but also extends in a arcuate manner from one end portion to another end portion.  As such, this phrase lacks enablement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3,
The phrase “receive aerial” on line 2 is indefinite because a receive aerial was already recited in Claim 1, and the difference and relationship between the two receive aerials is unclear.  
As to Claims 5 and 7,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 7,
The phrase “wherein one or more layers associated with the transmit aerial and the receive aerial are disposed between the first electrostatic shield and the second electrostatic shield” on lines 1-3 fails to further limit Claim 1.  Claim 1 already recites and requires “the transmit aerial having at least one transmit winding; a receive aerial configured to be disposed on the first member, the receive aerial comprising one or more receive windings” on lines 3-6 and “ wherein the at least one transmit winding and the one or more receive windings are disposed between the first electrostatic shield and the second electrostatic shield” on the fourth to last paragraph.  Because the transmit and receive aerials are not disclosed to include more than the windings already recited, the aerials, and any layers they include, must already be disposed between the first and second electrostatic shields as this is required in Claim 1.  As such, the above claim phrase fails to further limit Claim 1 as all of the features recited in Claim 7 must already be present in Claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 8-10, 19, and 20 are allowed.
Claims 3, 5, and 14-17 are allowed upon overcoming the above noted 112(b) claim rejections and the above noted claim objections.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 19,
The primary reason for the allowance of claims 1 and 19 is the inclusion of wherein the at least one transmit winding and the one or more receive windings are disposed between the first electrostatic shield and the second electrostatic shield, and wherein at least one of the first plurality of conductive traces or the second plurality of conductive traces comprises: a first conductive trace extending from a first end portion to a second end portion, the first conductive trace extending along a linear axis from the first end portion to the second end portion; and multiple second conductive traces extending from the first conductive trace, the multiple second conductive traces being spaced apart along the linear axis and extending from the first conductive trace in a direction that is perpendicular to the linear axis. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858